             Case 5:21-cv-00407-JKP Document 12 Filed 06/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

U.S. BANK NATIONAL                               §
ASSOCIATION, NOT IN ITS                          §
INDIVIDUAL CAPACITY BUT                          §
SOLELY AS TRUSTEE FOR THE                        §
RMAC TRUST, SERIES 2018 G-CTT,                   §
                                                 §
       Plaintiff,                                §
                                                 §    Civil Action No. 5:21-cv-00407-JKP-HJB
v.                                               §
                                                 §
STEFFONE FOWLER AND JESSICA                      §
L. FOWLER, INDIVIDUALLY AND                      §
AS NEXT-FRIEND FOR A.F.,                         §
                                                 §
       Defendants.                               §

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS
            TO DEFENDANT JESSICA L. FOWLER, INDIVIDUALLY AND
                       AS NEXT FRIEND FOR MINOR A.F.

        Plaintiff for U.S. Bank National Association, not in its individual capacity but solely as

trustee for the RMAC Trust, Series 2018 G-CTT (“U.S. Bank” or “Plaintiff”) filed this Notice of

Voluntary Dismissal as to Defendant Jessica L. Fowler, individually and as Next Friend for

Minor A.F. (“Notice”) pursuant to Rule 41 of the Federal Rules of Civil Procedure, and shows

the Court as follows:

        1.      On April 20, 2021, U.S. Bank filed its Original Complaint (“Complaint”) against

Defendant Jessica L. Fowler, individually and as a Next Friend for Minor A.F. (“Defendant”) to

obtain an order authorizing foreclosure of Plaintiff’s security interest on the real property located

at 532 Wagon Wheel Way, Cibolo, Texas 78108. (ECF No. 1.)

        2.      Defendant was served on April 30, 2021. (ECF No. 7.) Defendant have not

answered or otherwise appeared in this action yet.



PLAINTIFF’S NOTICE FOR VOLUNTARY DISMISSAL AS TO DEFENDANT JESSICA FOWLER                    PAGE 1
MWZM: 14-003298-670
             Case 5:21-cv-00407-JKP Document 12 Filed 06/29/21 Page 2 of 2




        3.      Plaintiff no longer wishes to pursue this claim for judicial foreclosure against

Defendant. Accordingly, it files this Notice, pursuant to Rule 41 (a)(1)(A)(i) of the Federal Rules

of Civil Procedure. Plaintiff files this Notice before Defendant filed an answer or motion for

summary judgment. As such, Plaintiff voluntarily dismisses the claims it has asserted herein

against Defendant without prejudice to the re-filing of the same.

        4.      Plaintiff’s claims are the only claims pending in this case, so dismissal will

dispose of all parties and all claims, and the Defendant will not be prejudiced. This dismissal will

not act to abandon Plaintiff’s acceleration of the subject mortgage loan notified on April 15,

2021.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

Plaintiff’s claims against Defendant Jessica L. Fowler, individually and as next friend for minor

A.F., be dismissed without prejudice, that no prejudice attach to such dismissal, that this

dismissal will not act to abandon Plaintiff’s acceleration of the subject mortgage loan and that

Plaintiff be awarded all other relief to which Plaintiff may be entitled.

                                                   Respectfully submitted,

                                                   By: /s/ Vivian N. Lopez
                                                       MARK D. CRONENWETT
                                                       Texas Bar No. 00787303
                                                       mcronenwett@mwzmlaw.com
                                                        VIVIAN N. LOPEZ
                                                        Texas Bar. No. 20818-PR
                                                        vlopez@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P. C.
                                                   14160 North Dallas Parkway, Suite 900
                                                   Dallas, TX 75254
                                                   Telephone: 214-635-2650
                                                   Facsimile: 214-635-2686

                                                   ATTORNEYS FOR PLAINTIFF

PLAINTIFF’S NOTICE FOR VOLUNTARY DISMISSAL AS TO DEFENDANT JESSICA FOWLER                   PAGE 2
MWZM: 14-003298-670
